Citation Nr: 0306718	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-10 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation for mitral valve damage under the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






REMAND

The veteran had active service from February 1973 to April 
1988.

In a September 2000 rating decision, the regional office (RO) 
denied entitlement to compensation for a mitral valve 
condition under the provisions of 38 U.S.C.A. § 1151 (West 
2002).  The RO thereafter affirmed its denial of the claim in 
the rating decision of December 2000, the statement of the 
case issued in May 2002, and the supplemental statement of 
the case issued in October 2002.  

However, the Board of Veterans' Appeals (Board) notes that 
the claims folder does not reflect that the veteran has been 
advised of the changes brought about by the recently enacted 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  There was almost 
two years between the denial of this claim in 2000 and the 
last SSOC in 2002, but no effort was made by the RO to notify 
the veteran of the VCAA.  At a minimum, the RO should have 
included the new law in the SSOC.

The VCAA includes an enhanced duty on the part of VA to 
notify claimants as to the information and evidence necessary 
to substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist claimants in the development of their claims.  

Because of the change in the law brought about by the VCAA 
and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board finds 
that a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional development is required under the 
VCAA, the Board further finds that it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).



In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Although the veteran was afforded a VA heart examination in 
May 2002 in which the examiner opined that physical 
examination did not support the diagnosis of hemodynamically 
significant mitral valve disease, he also commented that he 
did not have the "current" echocardiogram (presumably he 
was referring to the echocardiogram from February 2002), and 
he did not mention the results from another previous study 
from November 1997.  Moreover, the examiner also stated that 
"[i]f indeed there is thickening now noted on the 
echocardiogram, it must be attributed to the Fen-Phen."  
Thus, despite the fact that the VA examiner's opinion may not 
be affected by the results from the February 2002 and 
November 1997 echocardiograms, the Board finds that further 
development must at least include a supplemental or new 
opinion as to whether the results of these medical reports 
would in any way impact the conclusions reached by the VA 
examiner in May 2002.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim and the 
evidence, if any, that the RO will obtain 
for the veteran.






2.  The RO should contact the 
Minneapolis, Minnesota, VA Medical Center 
and make an effort to obtain a 
supplemental medical opinion from the 
same VA examiner who provided opinions in 
the written report from May 2002, making 
sure that the examiner reviews the 
reports from the echocardiograms 
conducted in November 1997 and February 
2002, and requesting that the examiner 
submit a supplemental opinion as to 
whether such evidence affects his 
conclusion that the findings do not 
support the diagnosis of hemodymamically 
significant mitral valve disorder.  If 
the examiner finds a current mitral valve 
disorder, he should further state whether 
it is as likely as not such disorder was 
causally related to any carelessness, 
negligence, lack of skill, error in 
judgment, or similar instance of fault on 
the part of the VA in prescribing the 
drug known as "Fen-Phen."  

If the RO is unable to obtain a 
supplemental opinion from the same 
examiner who provided the opinion in May 
2002, the RO should contact the same VA 
medical facility and schedule another 
examination for the purpose of obtaining 
a new opinion as to (1) whether findings 
support a current mitral valve disorder 
and if so, (2) whether it is as likely as 
not such disorder was causally related to 
any carelessness, negligence, lack of 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in prescribing the drug known as "Fen-
Phen," making sure that the new examiner 
addresses the echocardiogram reports 
noted above.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to compensation for mitral 
valve damage under the provisions of 
38 U.S.C.A. § 1151 (West 2002).  If the 
benefit is not granted, provide the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should provide the veteran citation to 
38 C.F.R. § 3.159.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




